[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________
                                                                 FILED
                                  No. 07-11731         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                          ________________________         September 19, 2008
                                                          THOMAS K. KAHN
                  D. C.   Docket No. 05-01280 CV-J-12-MCR       CLERK

NEW HAMPSHIRE INDEMNITY COMPANY, INC,

                                                             Plaintiff-Counter-
                                                           Defendant-Appellee,

                                     versus

DONNA REID, as Personal Representative
of the Estate of Jonathan Merlino, deceased,
HELEN KEARNS, as Personal Representative of
the Estate of Eric Scott Kearns, deceased,

                                                           Defendants-Counter-
                                                          Claimants-Appellants.

                          ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (September 19, 2008)

Before ANDERSON, BARKETT and HILL, Circuit Judges.

PER CURIAM:
      After oral argument and careful consideration, we conclude that the

judgment of the district court is due to be affirmed. We have carefully reviewed

the relevant Florida case law, and have compared the instant facts against the facts

in those cases. We conclude that a reasonable jury would have to conclude under

the facts of this case, and in light of the Florida case law, that Anderson, Jr. had

moved out of his parents’ home and was living apart in the duplex. The fact that

he was receiving some financial support from his parents is not alone sufficient to

make him a member of the family under the policy and the case law.

      AFFIRMED.




                                           2